                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KATHRYN M. GRAY,                                  )
                                                  )
               Plaintiff,                         )      No. 16-cv-09719
                                                  )
       v.                                         )
                                                  )      Judge Edmond E. Chang
ARROW ELECTRONICS, INC.,                          )
                                                  )
               Defendant.                         )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Kathryn Gray worked as a sales representative for Defendant Arrow

Electronics. Gray was let go in 2015 and, shortly thereafter, brought claims against

Arrow for age and gender discrimination under the Age Discrimination in

Employment Act, Title VII of the Civil Rights Act, and the Illinois Human Rights Act.

See 29 U.S.C. § 621 et seq.; 42 U.S.C. § 2000e et seq.; 775 ILCS 5/1-101 et seq.; R. 1,

Compl. ¶¶ 27-50.1 She also brought a claim for breach of contract, alleging that Arrow

breached its own employee handbook and code of conduct when it fired her based on

her age and gender. Compl. ¶¶ 51-61. Arrow now moves for summary judgment on

all claims. R. 43, Def. Br. For the reasons stated below, the motion is granted in its

entirety.




       1This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and
1367. Citations to the docket are indicated by “R.” followed by the docket entry.
                                   I. Background

      In deciding Arrow’s motion for summary judgment, the Court views the

evidence in the light most favorable to the non-movant, Gray. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Kathryn Gray began working as

a sales representative at Arrow Electronics in 1995. R. 62, Exh. 1, Gray Dep. at 25:14-

17. Before that, Gray worked for six years as an outside sales representative at

Anthem Electronics, which was bought out by Arrow in 1995. Id. at 23:18-25:18, 26:4-

16. Arrow describes itself as a “global provider of products, services, and solutions to

industrial and commercial users of electronic components and enterprise computing

solutions.” R. 45, DSOF ¶ 2. The company is broken out into two business groups: (1)

the Alliance group, which serves strategic customers with larger accounts; and (2) the

Arrow Electronics Components (AEC) group, which serves the remainder of Arrow’s

customers. Gray Dep. at 26:17-23, 32:3-5; R. 45.6, McShan Dep. at 30:19-23.

      Gray’s primary account at Arrow was Motorola, a long-time customer which

was initially serviced through the Alliance group. Gray Dep. at 26:24-27:3, 29:13-

30:20, 32:10-15, 33:12-16. Gray worked as an outside sales representative in Alliance

until around 2012, when she began to split her time between Alliance and AEC. Gray

Dep. at 32:16-33:2. During this period, Gray serviced several non-Motorola, smaller

accounts through AEC: specifically, customers Ubiquity, Cambium, Continental, and

a division of Honeywell. Gray Dep. at 37:12-39:13. Gray’s direct manager at this time

was William Wray, an Arrow Customer Project Manager in the Alliance group. Gray

Dep. at 35:4-12, 45:23-46:4; R 62, Exh. 3, Wray Dep. at 19:22-20:2, 24:2-8, 31:15-32:4.



                                           2
During her tenure at Arrow, Gray received positive feedback and was considered to

be someone that met and sometimes exceeded expectations. Wray Dep. at 41:3-44:8;

Gray Dep. at 72:17-20.

      Arrow asserts that, by 2013, Motorola’s business with the company had

significantly declined. Wray Dep. at 31:11-14, 33:18-24, 45:5-11. At this time, Arrow

transitioned Gray’s other accounts to different sales representatives in AEC who were

new to the group following Arrow’s acquisition of another company called Nu Horizon.

Gray Dep. at 36:14-39:13. As a result, by December 2013, Gray’s accounts were

reduced to only Motorola and Arris (a Motorola spin off) and she was asked to work

part-time. Gray Dep. at 36:2-11, 37:12-39:13, 46:5-14, 108:20-109:2; Wray Dep. at

42:9-22, 43:17-24, 44:9-24. Gray was 65 years old at that time. Gray Dep. at 7:17-20.

During her deposition, Gray admitted that Wray offered her the part time position in

order to save her job at Arrow. Gray Dep. at 137:9-11.

      Almost a year later, beginning in November 2014, Arrow hired three male

employees in the AEC group. Matthew Jaske was hired as an account development

representative (the parties label that job title as “ADR”) on November 3, 2014; Jason

Rogers was hired as an outside sales representative on December 15, 2014; and Brian

Rumpf was hired as an ADR on January 5, 2015. R. 45.4, Jaske Dep. a 16:5-12; R.

45.13, Farnsworth Dec. ¶ 7; R. 45.8, Rumpf Dep at 11:24-12:17. 2 All three of these

employees were male and significantly younger than Gray: Jaske was 31, Rogers was


      2Rumpf    was originally hired as a summer intern/apprentice on June 9, 2014. He was
first hired as a full-time employee on January 5, 2015, while he was still an undergraduate
student at the University of Wisconsin. Farnsworth Dec. ¶7(c); Rumpf Dep. at 9:4-10, 9:21-
10:9; 10:16-12:11.
                                            3
37 and Rumpf was 23. Jaske Dep. at 16:10-12; R. 45.7, Rogers Dep. at 7:17-21; Rumpf

Dep. at 18:23-19:1. Michael Emme, a Field Sales Representative at AEC, and David

Butler, AEC’s General Manager, were in charge of hiring all three. R. 62, Exh. 2,

Emme Dep at 19:4-21:24, 24:11-26:24-; Wray Dep. at 88:1-17; see also R. 63, Pl. Resp.

to DSOF ¶ 14.

      By the end of 2014, Motorola’s business with Arrow had changed to such a

degree that the company decided to shift the account from Alliance to AEC. Wray

Dep. at 33:12-24; McShan Dep. at 63:22-64:13, 83:11-85:24; Gray Dep. at 32:10-15.

The parties dispute what happened to Gray’s position following the shift. Arrow

asserts that Gray’s position was eliminated because there were resources in place

within AEC to handle the Motorola account. McShan Dep. at 63:22-64:13, 91:14-92:5;

R. 62, Troisi Dep. at 79:20-86:21, 132:4-133:2; Wray Dep. at 45:21-47:2. Gray, on the

other hand, asserts that Arrow transferred all her responsibilities to Rogers. Gray

Dep. at 20:4-19, 109:3-21; see also Emme Dep. at 74:6-20. In any event, Arrow

terminated Gray’s employment on January 23, 2015; she was 66 at the time. Gray

Dep. at 7:17-20, 58:17-59:8. The decision to let Gray go was made by Wray; Director

of Strategic Sales, Frank McShan; and Human Resources Director, Eileen Troisi.

McShan Dep. at 85:14-90:1; Troisi Dep. at 127:2-129:24; Wray Dep. at 46:1-47:2.

Arrow concedes that, by March 2015, Rogers was handling both the Motorola and

Arris accounts. Def. Br. at 8.

      The parties also dispute whether there was an available position for Gray

within Arrow when she was fired. Arrow asserts that it tried to find a new position



                                         4
for Gray before she was let go, but that, at the time, there were no openings in the

company for which she was qualified . McShan Dep. at 85:14-86:23, 88:17-90:1,

104:14-24; Wray Dep. at 52:7-53:7. Arrow also argues that Michael Emme—a Field

Sales Representative in AEC and the employee in charge of hiring for that group—

believed that Gray would not be motivated to perform in an ADR role because it came

with a significantly lower salary ($36,000 plus commissions) than Gray’s salary as an

outside sales representative ($60,000 plus commissions), while also requiring her to

work full time. Emme Dep. at 57:2-58:6, 86:6-87:10; Gray Dep 180:12-182:2. In

response, Gray contends that there were open positions within AEC that should have

been offered to her and points out that AEC continued to grow and hire additional

ADRs following her firing. Pl’s Resp. to DSOF, ¶ 32; R. 63, PSOF, ¶ 83; see also Emme

Dep. at 20:16-22:6. Some of the ADRs hired around the time Gray was fired were

promoted to outside sales representative within a year of being hired. Jaske Dep. at

16:1-23; Emme Dep. at 44:4-18.

      In October 2016, Gray filed this lawsuit, alleging that Arrow violated the Age

Discrimination in Employment Act, Title VII of the Civil Rights Act, and the Illinois

Human Rights Act. See Compl. ¶¶ 27-50. She also brought a breach of contract claim

alleging that Arrow violated its own employee handbook and code of conduct. Id. at

¶¶ 51-61. Arrow now seeks summary judgment on all of Gray’s claims. R. 43, Def’s

Br.

                                 II. Legal Standard

      Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a
                                         5
matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In evaluating

summary judgment motions, courts must “view the facts and draw reasonable

inferences in the light most favorable to the” non-moving party. Scott v. Harris, 550

U.S. 372, 378 (2007) (cleaned up).3 The Court may not weigh conflicting evidence or

make credibility determinations, Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d

697, 704 (7th Cir. 2011) (cleaned up), and must consider only evidence that can “be

presented in a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2).

The party seeking summary judgment has the initial burden of showing that there is

no genuine dispute and that they are entitled to judgment as a matter of law.

Carmichael v. Village of Palatine, 605 F.3d 451, 460 (7th Cir. 2010); see also Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986); Wheeler v. Lawson, 539 F.3d 629, 634 (7th

Cir. 2008). If this burden is met, the adverse party must then “set forth specific facts

showing that there is a genuine issue for trial.” Anderson, 477 U.S. at 256.

                                       III. Analysis

                       A. Age and Sex Discrimination Claims

       Gray’s primary claim is that Arrow discriminated against her in violation of

the ADEA, the IHRA, and Title VII when it fired her and gave her accounts to

younger, male employees. R. 62, Pl. Br. at 4-6. The Seventh Circuit applies the same




       3This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              6
overall analysis to claims under Title VII, the ADEA, and the IHRA. See David v. Bd.

of Tr. of Cmty. Coll. Dist. No., 508, 846 F.3d 216, 225 (7th Cir. 2017); Ortiz v. Werner

Enterprises, Inc., 834 F.3d 760, 766 (7th Cir. 2016). A plaintiff seeking to recover for

disparate treatment under these statutes must prove at trial, by a preponderance of

the evidence, that their age or sex caused the challenged adverse employment action.

Carson v. Lake Cty., Indiana, 865 F. 3d 526, 532 (7th Cir. 2017).

      In McDonnell Douglas Corp. v. Green. 411 U.S. 792, 802 (1973), the Supreme

Court set forth a now well-known way to evaluate employment-discrimination claims.

This method “is a means of organizing, presenting, and assessing circumstantial

evidence in frequently recurring factual patterns found in discrimination cases.”

David, 846 F.3d at 224. Under this approach, Gray must first establish a prima facie

case of discrimination. McDonnell Douglas, 411 U.S. at 802. If she does this, then the

burden shifts to Arrow to articulate a legitimate, nondiscriminatory reason for Gray’s

firing. Id.; see also Carson, 865 F.3d at 533. If Arrow succeeds in this endeavor, then

the burden shifts back to Gray to show that Arrow’s stated reason for her firing “was

in fact pretext.” McDonnell, 411 U.S. at 804.

                                1. Prima Facie Case

      To establish a prima facie case of discrimination, Gray must show that (1) she

is a member of a protected class; (2) she met the employer’s legitimate expectations;

(3) she suffered a materially adverse employment action; and (4) her duties were

absorbed by an employee who was male or substantially younger. Johal v. Little Lady

Foods, Inc., 434 F.3d 943, 946 (7th Cir. 2006). Here—a single-discharge case where

duties were absorbed by another employee—Gray does not need to show that
                                           7
similarly situated employees were treated better than she was, because

discrimination can be inferred when a plaintiff is constructively “replaced” by others

outside of the protected class. Michas v. Health Cost Controls of Illinois, Inc., 209 F.3d

687, 693 (7th Cir. 2000). This is sometimes referred to as a “mini-RIF” analysis. Id.

      Arrow concedes that Gray can show the first three elements in the prima facie

analysis but argues that she “cannot establish the fourth element: that her duties

were absorbed by employees who were male, or who were substantially younger.” Def.

Br. at 8. Arrow instead asserts that Gray’s position was eliminated entirely and that

“Rogers’ assumption of responsibility for what was left of Gray’s accounts over a

month after she was terminated is not sufficient to establish the fourth element of

the prima facie case.” Id.

      Based on the record evidence, that argument is not persuasive. Arrow concedes

that, just over one month after Gray’s firing, Rogers was already covering both of

Gray’s accounts—Motorola and Arris. Def. Br. at 8; see also Rogers Dep. at 77:3-20.

Arrow contends that the time lapse between Gray’s firing on January 23, 2015 and

Rogers assumption of the accounts in March 2015 means that Gray’s duties were not

transferred to him. That contention falls far short of viewing the evidence in the light

most favorable to Gray. Wray admitted that the account was first given to David

Butler, the general manager of AEC, who was responsible for assigning the account

to a sales representative in his department. Wray Dep. at 88:1-14. After receiving the

account, Butler assigned it to the much younger, male Rogers. Id. at 81:2-21, 88:15-

17. Nothing about this sequence of events undermines Gray’s argument that her



                                            8
duties were transitioned to someone outside of her protected class. In other words—

whether the period between the end of January 2015 and March 2015 was a

transition period or simply lag time—Gray has enough evidence to show that her

duties were transitioned to a younger, male employee. And she is thus able to make

out a prima facie case of discrimination.

              2. Nondiscriminatory Reason for the Termination

      Once an employee establishes a prima facie case, the burden shifts to the

employer to articulate a legitimate, nondiscriminatory reason for firing the employee.

David, 846 F.3d at 225. Arrow has done so here. According to the company, Gray’s

primary account—Motorola—had significantly reduced its business with Arrow

before Gray’s firing. Wray Dep. at 31:11-14, 33:18-24, 45:5-11. Due to this decline,

Arrow shifted Motorola to a different division within the company because its place

and importance within the Arrow portfolio had changed. Wray Dep. at 33:12-24;

McShan Dep. at 63:22-64:13, 83:11-85:24; Gray Dep. at 32:10-15. This is sufficient to

show that there was a legitimate, nondiscriminatory reason for terminating Gray’s

employment—a substantial decline in business from Gray’s primary account. See

Hemsworth v. Quotesmith. Com, Inc., 476 F. 3d 487, 492 (7th Cir. 2007) (an employer’s

financial losses is a legitimate, non-discriminatory reason), overruled on other

grounds by Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016);

Merillat v. Metal Spinners, Inc., 470 F.3d 685, 694 (7th Cir. 2006) (poor financial

performance of the employer and “economic softening in the marketplace” are

legitimate, non-discriminatory reasons); Chiaramonte v. Fashion Bed Group, Inc.,

129 F. 3d 391, 398-401 (7th Cir. 1997) (a need to reduce operating costs and a
                                            9
determination that the plaintiff’s job is not essential to the company’s continued

operations is a legitimate, non-discriminatory reason), overruled on other grounds by

Ortiz, 834 F.3d at 765; Hill v. Burrell Communications Group, Inc., 67 F. 3d 665, 669

(7th Cir. 1995) (downsizing is a legitimate, non-discriminatory reason), overruled on

other grounds by Ortiz, 834 F.3d at 765.

                                     3. Pretext

      The final step in the burden-shifting analysis puts the ball back in Gray’s court:

she must have enough evidence from which a reasonable jury could find that Arrow’s

proffered reason for her firing is a pretext for discrimination. Clay v. Holy Cross

Hospital, 253 F.3d 1000, 1005 (7th Cir. 2001). To show pretext, Gray “must

demonstrate that [the] proffered reason is a lie or completely lacks a factual basis”

she cannot merely argue that the presented reasons were “mistaken, ill considered,

or foolish.” Jordan v. Summers, 205 F.3d 337, 343 (7th Cir. 2000) (cleaned up). In

other words, it is Gray’s burden to show that Arrow’s proffered explanation is “a

dishonest explanation, a lie rather than an oddity or an error.” Faas v. Sears, Roebuck

& Co., 532 F.3d 633, 642 (7th Cir. 2008) (cleaned up).

      As an initial matter, Gray’s effort to show pretext is undermined by her

admission that Motorola’s business with Arrow was indeed changing before and

during the time of her discharge. Gray Dep. at 32:10-15, 46:15-55:5, 187:6-10. It is

true that Gray did not directly state that Motorola’s business was declining during

the relevant period. At her deposition, she instead repeatedly stated that the business

was “changing.” Gray Dep. at 32:10-15, 46:24-47:4, 48:16-18, 50:20-51:22, 53:7-55:5.


                                           10
But she does not affirmatively offer evidence, beyond the cryptic description that

something about Motorola’s business was “changing,” to rebut the testimony offered

by Arrow’s evidence that, even by 2013, Motorola’s business with the company had

significantly declined, Wray Dep. at 31:11-14, 33:18-24, 45:5-11, and indeed that

Motorola was moved from the large-account Alliance group to AEC, Wray Dep. at

33:12-24; McShan Dep. at 63:22-64:13, 83:11-85:24.

      What’s more, even when viewing the facts in a light most favorable to her, Gray

has not presented enough evidence to show pretext. Gray points out that she was an

exemplary employee, which indeed is supported by the record. Wray Dep. at 41:3-

44:8; Gray Dep. at 72:17-20. But Arrow does not argue that it fired Gray for poor

performance, so this point fails to move the needle in Gray’s direction.

      Gray also argues that there were numerous job openings within Arrow before

she was fired, and Arrow admitted as much in its brief. Pl’s Resp. at 8; see also Def.

Br. at 4 (“The fact that Gray never applied for an ADR position before or after her

employment terminated, despite numerous openings, suggests that Emme’s

assessment was correct.”) (emphasis added). Critically, though, Arrow was not

obligated to offer Gray one of those positions. Taylor v. Canteen Corp., 69 F.3d 773,

780 (7th Cir. 1995) (“[A]n employer incurs no duty to transfer an employee to another

position when it reduces its workforce for economic reasons.”). And Emme explained

why the company did not consider Gray for the ADR positions: “I don’t think she

would be motivated for the salary that we would have to give to an ADR to perform

an ADR’s position.” Emme Dep. at 86:14-16. This explanation is supported by the



                                          11
record, given the disparity between the ADR salary—$36,000 plus commission for a

full-time position—and Gray’s salary as an outside sales rep—$60,000 plus

commission for a part-time position.4 And it is undisputed that Arrow made at least

some inquiries about open positions within the company for Gray before she was let

go. Pl.’s Resp. to DSOF ¶ 27. Frank McShan, Director of Strategic Sales and Wray’s

boss, tried to find a position for Gray in two separate divisions, including AEC, while

Wray inquired with a third. McShan Dep. at 85:14-86:23, 88:17-90:1, Wray Dep. at

52:7-53:7.

       Gray, however, asserts that there were open positions within the company that

she was not offered. But her evidence in support of this assertion is not enough to get

to a jury, even when viewed in her favor. She first points to Arrow’s statement in its

brief that there were available ADR positions in AEC. Pl.’s Resp. to DSOF ¶¶ 27. As

discussed earlier, however, Emme believed that Gray was overqualified for the ADR

positions, which the Seventh Circuit has explained is a legitimate, non-

discriminatory reason not to hire someone. See Sembos v. Philips Components, 376

F. 3d 696, 701 (7th Cir. 2004).

       Gray next relies on Emme’s testimony that AEC grew from 10 positions to 13

positions between 2011 and 2017. Emme Dep. at 21:6-22:6. But this testimony implies


       4Arrow   also argues that Emme’s assessment is bolstered by Gray’s failure to apply for
any of the open positions at Arrow before or after she was fired. Def. Brief at 4. The Seventh
Circuit has explained that a plaintiff “should not be penalized for failing to apply for a specific
job as long as the record suggests, as a reasonable inference, that he would have applied for
specific positions had he known of their availability.” Taylor, 69 F.3d at 781. Gray provided
testimony at her deposition that strongly implies that she would have applied for an ADR
position at AEC had she known any were available. Gray Dep. at 44:19-45:14, 68:10-15. This
argument, thus, neither helps nor hurts Arrow’s cause.
                                                12
that the additional employees hired in AEC between 2011 and 2017 were all ADRs.

Emme Dep. at 21:19-22:6 (referring to new positions as “account development reps”).

Although it is true that some ADRs hired in AEC were promoted to outside sales

representatives after Gray was fired, Emme Dep. at 44:4-18; Jaske Dep. at 16:1-23,

this does not support Gray’s claim of pretext either. Emme testified that it was

common practice to internally promote ADRs to sales representatives within 12-14

months if they were performing well (and Gray offers no evidence to the contrary).

Emme Dep. at 44:15-18. That is exactly what happened here. AEC did not hire anyone

from the outside to fill newly created outside sales rep positions after Gray’s

employment was terminated; it promoted ADRs already on their payroll in the

normal course of business. This, without more, does not create a triable question of

fact. See Smith v. Cook Cty., 74 F.3d 829, 832–33 (7th Cir. 1996) (“[T]he fact that

[positions] became available shortly after the RIF cannot support an inference of

discriminatory motivation for his termination… The restriction of job availability to

current employees is entirely consistent with an employer’s having undergone a

recent RIF.”).

      The hire that comes closest to raising an inference of pretext is Rogers.

Rogers—a male employee substantially younger than Gray—was hired just one

month before Gray was let go and took over her last two accounts, Motorola and Arris.

Farnsworth Dec. ¶ 7(a); Rogers Dep. at 7:17-21; Emme Dep. at 74:6-20; Def. Br. at 8.

Gray asserts that this “demonstrates that there was a need for outside sale[s]

representatives within Arrow at or around the time [she] was terminated.” Pl. Brief



                                         13
at 8. Although not explicitly stated, it appears Gray is attempting to show pretext by

comparing herself to a similarly situated younger, male employee. See Essex v. United

Parcel Service, 111 F.3d 1304, 1311 (7th Cir. 1997) (“A plaintiff may establish pretext

by offering evidence that other similarly situated employees were treated more

favorably.”).

      Although it might be true that Arrow had an opening for an outside sales

representative in late 2014, the timing of Rogers’ hiring in comparison to Gray’s firing

is not enough to create a question of fact, because the evidence shows the two were

not similarly situated. First, it is undisputed that Rogers had an engineering degree

and Gray did not. Pl. Resp. to DSOF ¶ 16. Arrow asserts that this was one of the

primary reasons it hired Rogers, Emme Dep. at 34:9-18, 96:13-97:6, and Gray does

not offer evidence to rebut that assertion (such as evidence that engineering degrees

are not an advantageous qualification for ADRs). And, more importantly, Rogers was

hired into a department separate and apart from the department where Gray was

working, and—this is crucial—by decision makers who did not make the decision to

terminate Gray’s employment. McShan Dep. at 85:14-90:1; Troisi Dep. at 127:2-

129:20; Wray Dep. at 46:1-47:2, 88:1-17; Emme Dep. 27:21-28:20. Under Seventh

Circuit precedent, a demonstration of substantial similarity generally requires a

showing that a common decision-maker offered Rogers a position for which Gray was

qualified, and that the same decision-maker also knew about Gray’s availability but

refused to offer the job to her. See Radue v. Kimberly-Clark Corp., 219 F.3d 612, 617-

18 (7th Cir. 2000), overruled on other grounds by Ortiz, 834 F.3d at 765. The difference



                                          14
in decision-makers undermines the inference that Gray is trying to draw from

Rogers’s hiring. To be sure, as Ortiz teaches, courts must avoid strait-jacketing every

employment-discrimination case into the prima facie framework. 834 F.3d at 763-64.

There might very well be cases in which even different decision-makers do not fatally

undermine the inference of discrimination, such as if there is evidence of adverse

communications about a plaintiff made by the firing decision-maker to the hiring

decision-maker. But Gray has offered nothing to link the decision-makers in a way to

link the firing and hiring decision-makers.

      Gray also cites three cases in support of the pretext argument. First, she relies

on Stumph v. Thomas & Skinner, Inc. 770 F.2d 93 (7th Cir. 1985). Pl.’s Resp. at 10-

11. In that case, the employer shifted some of the plaintiff’s duties to a younger

employee and then later experienced a financial downturn. Id. at 94. The employer

then terminated the plaintiff’s employment altogether. Id. That was enough for a

prima facie case. Id. at 96-97. Gray argues that her situation is analogous because

she was “effectively demoted approximately one year prior to termination,” and her

remaining duties were later transferred to Rogers once she was discharged. Pl. Br. at

11. But Gray’s reading of the case ignores the key evidence on which the Seventh

Circuit based its decision: discriminatory statements by the employer’s president and

chairman that he wanted to eliminate the company’s older employees, as well as

statements of co-employees in plaintiff's age group that the employer decreased their

job duties and forced them into early retirement. Stumph, 770 F.2d at 97. Gray has

not presented evidence of statements that are even in the same ballpark as those at



                                          15
issue in Stumph. The best Gray can muster is deposition testimony from Emme in

which—in response to leading questions—he describes Jaske as “ambitious,”

“aggressive,” “energetic,” and “young in nature.” Emme Dep. at 35:12-36:17. But

these statements are manufactured after-the-fact, in response to leading deposition

questions. In other words, Emme’s testimony is a long way from stating, or even

insinuating, that Arrow was biased against employees over the age of 40. And even if

Emme’s statements implied some sort of discriminatory intent, he had no part in

Gray’s firing, so his statements and opinions cannot create an inference of pretext.

See Chiaramonte, 129 F.3d at 402 (statement from employee who had no control over

termination decision did not create triable question of fact) overruled on other

grounds by Ortiz, 834 F.3d at 765.5

       Gray also argues that Ormiston v. Penton Corp., 1995 WL 729296 (N.D. Ill.

Dec. 6, 1995) supports her argument that she has shown enough for a reasonable

juror to find pretext. Pl.’s Br. at 11. But the employer in that case claimed it

terminated the plaintiff’s employment because of poor performance, rather than a

reduction in work force. Ormiston, 1995 WL 729296 at *1. The plaintiff rebutted the

employer’s argument by presenting evidence that (1) he had complied with the terms

of his probationary period, even though they were unreasonable; and (2) a significant

portion of his territory was transferred to a younger employee before the termination



       5Gray  also testified in her deposition that “the sales team joked that if you’re getting
older, be careful.” Gray Dep. at 120:5-7. Although disturbing, this is not admissible evidence,
because there is no foundation for what the sales team said. Ormiston, 1995 WL 729296 at
*6 (“a party cannot fight a motion for summary judgment with affidavits based on rumor or
conjecture”).
                                              16
of his employment. Id. at *6-7. Although Gray alleges that her duties were

transferred to a younger employee, the evidence she has presented does not directly

undercut Arrow’s proffered reason for her firing—a reduction in workforce following

a decline in Motorola’s business—in the same way the plaintiff’s evidence did in

Ormiston. The same holds true for Thorn v. Sundstrand Aero. Corp., 207 F.3d 383

(7th Cir. 2000). The plaintiff there was fired for “low productivity” and presented

evidence that his supervisor had altered his performance review and personnel

records right before his firing. Id. at 387. The Seventh Circuit held that this created

a triable issue of fact on the question of pretext. Id. at 388. No such evidence exists

here.

        Finally, Gray argues that Arrow’s discriminatory intent is evidenced by its

firings of three other employees over the age of 40—Jim McTeague, Laurie Mittle,6

and Eileen Troisi. Pl. Br. at 9-10; Emme Dep. at 77:2-10. McTeague was an outside

sales representative in AEC who was let go in the end of 2015 for an alleged lack of

performance. Emme Dep. at 44:22-45:17. Arrow dispersed McTeague’s accounts

amongst the entire AEC team, including Rumpf, following his discharge. Emme Dep.

at 45:21-24. It is not clear from the record what position Mittle held, but it is

undisputed that she worked under Emme in AEC and was fired. Def. Resp. to PSOF

¶¶ 79, 80. Troisi was Arrow’s human resources director. Troisi Dep at 20:3-11. She

was laid off in March 2015 when she was around 50 years old. Troisi Dep. at 24:23-



        6Mittle’s
                name is spelled several different ways throughout the briefing. The Court
will use the spelling “Lori Mittle,” even though the correct spelling of her name remains
disputed.
                                           17
26:2. It is true that evidence of a defendant’s “behavior toward or comments directed

at other employees in the [same] protected group” as the plaintiff is relevant

circumstantial evidence. Hasan v. Foley & Lardner LLP, 552 F.3d 520, 529 (7th Cir.

2008) (cleaned up). But with regard to the decision-makers on those firings, Gray does

not allege that the decision to fire any of these employees was made by the same

group of people who decided to let her go. When decisions are made by different

decision-makers, the relevance of the evidence depends on “a variety of factors,

including ‘how closely related the evidence is to the plaintiff's circumstances and

theory of the case.’” Id. (citing Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379,

388 (2008)). Indeed, to survive summary judgment, Gray would have to provide

details of McTeague’s, Mittle’s, and Troisi’s firings that would allow a reasonable

factfinder to infer a discriminatory reason for her termination. Her underdeveloped

argument about these three employees does not do so. As already discussed, Gray and

these employees were terminated by different decision-makers over the course of one

year, seriously undermining any argument that they were in some way connected.

Moreover, Gray provides no concrete evidence about the circumstances of these other

firings, such as affidavits or testimony from McTeague or Mittle. Although Gray

testified that she heard from both McTeague and Mittle about the details of their

terminations, Gray Dep at 116:15-117:3, this evidence would be excluded at trial as

hearsay and, thus, cannot be considered here. See Cairel v. Alderden, 821 F.3d 823,

830 (7th Cir. 2016) (“If the evidence is inadmissible hearsay, the courts may not

consider it.”). The evidence Gray has put forth of these three other layoffs is not



                                         18
enough to create a reasonable inference of pretext or to save Gray’s claim from

summary judgment. See Johnson-Carter v. B.D.O. Seidman, LLP, 169 F. Supp. 2d

924, 941–42 (N.D. Ill. 2001) (holding that the plaintiff could not show that the

defendant’s reason for terminating her was pretext “simply by pointing out that

another African-American and two Hispanics were terminated on the same day”).

      Accordingly, because Arrow articulated a legitimate, non-discriminatory

reason for firing Gray, and Gray was unable to counter with evidence that would

allow a reasonable juror to find that Arrow’s proffered justification was pretextual,

Arrow’s motion for summary judgment is granted as to discrimination claims.

                              B. Breach of Contract

      Gray’s remaining claim is for breach of contract. She alleges that Arrow

breached its own employee handbook and code of conduct when it fired her based on

her age and sex. Compl. ¶¶ 51-61. Gray does not cite to or quote from either the

employee handbook or code of conduct anywhere in her briefing. Without it, it is next

to impossible to determine what rights, if any, she has based on the documents.

      Her claim fails in any event, because an employer’s policy prohibiting certain

types of discrimination—as Gray alleges the handbook and code of conduct did,

Compl. ¶ 54—does not create a contract between itself and its employees; it simply

restates a pre-existing legal duty, unsupported by any additional consideration. See

Brand v. Comcast Corp., 2012 WL 5845639, at *3 (N.D. Ill. Nov. 19, 2012); Sample v.

Aldi Inc., 1994 WL 48780, at *12 (N.D. Ill. Feb. 15, 1994). It does not matter, then,

whether Gray relied on promises made in the handbook or code of conduct. See Def.



                                         19
Br. at 15. And, in any event, as discussed above, there is insufficient evidence

demonstrating that Gray’s firing was based on her age or sex. Arrow’s motion for

summary judgment is likewise granted as to Gray’s claim for breach of contract.

                                  IV. Conclusion

      Arrow’s motion for summary judgment is granted in its entirety and the case

is dismissed with prejudice. The status hearing of April 4, 2019 is vacated, and final

judgment will be entered on the docket separately.


                                                     ENTERED:



                                                           s/Edmond E. Chang
                                                     Honorable Edmond E. Chang
                                                     United States District Judge

DATE: March 28, 2019




                                         20
